                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

DEON BOND,
                   Plaintiff,
                                                    Case No. 19-cv-959-pp
      v.
ANDREW M. SAUL,
                   Defendant.

     ORDER GRANTING MOTION FOR LEAVE TO PROCEED WITHOUT
             PREPAYING THE FILING FEE (DKT. NO. 2)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 2.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The plaintiff indicates that she is

not employed, not married, and has no dependents she is responsible for

supporting. Dkt. No. 2 at 1. The plaintiff receives $443 per month from

foodshare and $150 per month from past due child support installments. Id. at

2. The plaintiff lives with her daughter and contributes $150 per month toward

rent and her foodshare income toward food expenses for the household. Id.

The plaintiff does not own a car, a home or any other property of value, and

she has no cash on hand or money in a checking or savings account. Id. 3-4.



                                          1
The plaintiff has demonstrated that she cannot pay the $350 filing fee and $50

administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint states that she is disabled, that her applications

for Supplemental Security income and disability insurance benefits were

denied for lack of disability, and that the conclusions and findings of fact by

the defendant in the denial of benefits are not supported by substantial

evidence and are contrary to law and regulation. Dkt. No. 1 at 2. At this early

stage in the case, and based on the information in the plaintiff’s complaint, the

court concludes that there may be a basis in law or in fact for the plaintiff’s

appeal of the Commissioner’s decision, and that the appeal may have merit, as

defined by 28 U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

      Dated in Milwaukee, Wisconsin this 3rd day of July, 2019.

                                        BY THE COURT:

                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        United States District Judge

                                          2
